Citation Nr: 9901070	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypothyroidism, a 
seizure disorder, and hair loss, claimed as secondary to 
service-connected post-traumatic disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty in the U.S. 
Marine Corps from September 1964 to August 1968.  He served 
in Vietnam and his decorations include the Purple Heart 
Medal, the Presidential Unit Citation, the Armed Forces 
Expeditionary Medal, the Vietnam Campaign Medal with 1 
device, and the Vietnam Service Medal with one star.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a December 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
skin rash, claimed as secondary to Agent Orange exposure, and 
service connection was also denied for hypothyroidism, a 
seizure disorder, and hair loss, all claimed as secondary to 
service-connected PTSD.  


REMAND

The veteran contends that he suffers from a skin rash which 
is related to Agent Orange exposure during his active service 
in Vietnam.  He has also contended that he developed several 
disorders as a result of medications which were prescribed as 
treatment for his service-connected PTSD disability, to 
include hypothyroidism, a seizure disorder, and hair loss.  
Therefore, it is his contention that he is entitled to 
service connection for these disabilities.  

Having reviewed the record, the Board is of the opinion that 
this claim must be remanded to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the record indicates that in a VA Form 9, which was submitted 
to the RO in March 1996, the veteran requested that medical 
treatment reports from the Decatur VAMC be reviewed in 
conjunction with his claim regarding a medical problem due 
to medication.  He also requested that he be scheduled for 
a hearing at the Atlanta RO, apparently before a local 
officer as he indicated that he did not wish to appear 
personally before a member of the Board.  

There is no indication from the record that the veteran was 
ever scheduled for the requested personal hearing at the 
Atlanta RO.  In an April 1996 letter, the RO wrote to the 
veteran and asked why he had requested a hearing.  It was 
noted that he no longer had an appeal pending as he had 
recently been granted a maximum 100 percent evaluation for 
PTSD.  However, the record shows that the veterans appeals 
with regard to his two service connection claimsfor a skin 
rash claimed as secondary to Agent Orange exposure and for 
disabilities claimed as secondary to PTSD, were still pending 
at the time of this letter.  

For these reasons, the Board has determined that a Remand is 
in order, so that the veteran may be afforded the requested 
personal hearing regarding the two issues which are currently 
on appeal. 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a personal hearing before an officer 
at the Atlanta RO, in accordance with his 
request.  The veteran and his 
representative should be provided with 
notification as to the date and time of 
the scheduled hearing, and the veteran 
should also be informed of the 
opportunity to submit additional evidence 
in support of the claims on appeal.  

2.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to determine whether all necessary 
evidentiary development is complete.  If 
not, steps should be taken to complete 
the necessary development.  Thereafter, 
the RO should review the veterans claims 
in order to determine whether favorable 
decisions may now be rendered.  If any 
decision remains adverse, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
